Citation Nr: 1121320	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  06-38 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating higher than 30 percent for hypertensive cardiovascular disease with left ventricular hypertrophy.

2. Entitlement to an initial compensable disability rating for hypertension.

3. Entitlement to an initial disability rating higher than 10 percent for intervertebral disc syndrome (IVDS) of the lumbosacral spine.

4. Entitlement to an initial disability rating higher than 10 percent for paresthesia of the right leg.

5. Entitlement to an initial compensable disability rating for right ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.S.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1991 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for the disabilities on appeal and assigned noncompensable (0 percent) disability ratings with the exception of 10 percent each for IVDS and the right leg disability.  A December 2006 rating decision granted a separate disability rating of 30 percent for hypertensive cardiovascular disease, effective as of the date of claim.  The Veteran continued to appeal the assigned disability ratings.

In March 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of a higher initial disability rating for paresthesia of the right leg, as well as a separate rating for a bladder disability associated with service-connected lumbosacral spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's hypertensive cardiovascular disease has been manifested by echocardiogram evidence of left ventricular hypertrophy; one or more episodes of acute congestive heart failure, ejection fraction of less than 50 percent, or a workload of less than 5 METS have not been shown.

2. Throughout the appeals period, the Veteran's hypertension has been manifested by blood pressure with systolic readings below 160 and diastolic readings below 100; a need for prescription medication to control blood pressure and a history of diastolic pressures predominantly 100 and above has not been shown.

3. Throughout the appeals period, the Veteran's IVDS of the lumbosacral spine has been manifested by combined range of motion greater than 120 degrees, limited by pain and stiffness at the end points; incapacitating episodes, limitation of motion to less than 60 degrees of flexion or less than 120 degrees combined, or abnormal spinal contour have not been shown.

4. Throughout the appeals period, the Veteran's right ulnar neuropathy has been manifested by subjective numbness and tingling in the right arm and hand with normal neurologic testing; motor deficit, loss of sensation, strength, or reflexes have not been shown.


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 30 percent for hypertensive cardiovascular disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7007 (2010). 

2. The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.104, Diagnostic Code (Code) 7101 (2010). 

3. The criteria for an initial rating higher than 10 percent for IVDS of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010). 

4. The criteria for an initial 10 percent rating, but no more, for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8516 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in March 2005 in relation to his underlying claims of service connection, as well as post-adjudication notice in March 2008 in relation to his increased ratings claims.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records as well as post-service VA treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in April 2005, August 2006, April 2009, September 2010, and October 2010 in relation to his initial claims of service connection and subsequent claims for increased ratings.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  

At the time of his hearing in March 2011, the Veteran signed a statement waiving initial RO review of up-to-date VA treatment records.  Such records from November 2010 to March 2011 were added to the claims file in order to ensure that all relevant reports have been associated prior to rendering a decision.     

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Principles of Evaluative Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Such stages will be assigned, if appropriate.  


Facts

Hypertensive Cardiovascular Disease and Hypertension

Inasmuch as the Veteran's hypertension and hypertensive cardiovascular disease have been assessed simultaneously in VA examinations and treatment visits, the discussion of the facts regarding these disabilities necessarily overlap.  Both are discussed in the segment below.

The Veteran's service treatment records are silent as to any symptoms, diagnosis, or treatment for hypertension.  There are no recorded blood pressure readings with diastolic pressures over 100 or systolic pressures over 160.  The highest recorded blood pressure readings in service were: October 1994, 124/80; December 1994, 124/80; March 1996, 132/80; February 1997, 118/82; February 1998, 132/88; and July 1998, 130/82.  Even during treatment for chest pain and tightness, in November 2003, his highest recorded blood pressure was 148/79; on separation examination in February 2004, his blood pressure was recorded as 120/80.

On April 2005 VA examination, the Veteran reported that he suffered pain in his chest and left axilla for approximately one week, beginning in service on September 11, 2001.  The Veteran said the possibility of a heart attack had been discussed at that time, but it was not documented in the record.  On physical examination, his blood pressure was 110/90 and his pulse was 72 and regular.  He was not taking any blood pressure medication.  Blood testing showed a slightly elevated cholesterol reading, but normal hemoglobin A1C and normal TSH levels.  An exercise tolerance test was conducted, with METS reported as 13.4.  An echocardiogram showed minimal abnormalities, including mild left atrial dilation and concentric left ventricular hypertrophy, suggesting previous hypertension.  The examiner noted mild diastolic abnormalities, but the Veteran's ejection fraction was over 50 percent.  The diagnosis given was untreated diastolic hypertension and possible ischemia with atypical heart pain.  The examiner stated that he was unable to confirm that the Veteran had experienced a previous mild heart attack and that there was no evidence of significant functional impairment.

On August 2006 VA examination, the Veteran reported experiencing a fluttering of his heart about twice a week, usually when he was hot, followed by pressure in his upper left chest.  He had never had a myocardial infarction, been diagnosed with congestive heart failure or rheumatic heart disease, and had not had surgical intervention on his heart.  A recent stress test was normal, with METS of 13.2 on the exercise tolerance test, and left ventricular hypertrophy on echocardiogram.  Physical examination showed normal heart sounds with no murmurs, gallops, or rubs, and a point of maximal impulse in the fifth intercostal space midclavicular line.  The examiner diagnosed left ventricular hypertrophy which was as likely as not secondary to his hypertension.

On April 2009 VA examination, the Veteran reported that he was not currently taking any medications for his hypertension, with his last prescription ending in September 2008.  His last 2D echocardiogram in 2005 showed an ejection fraction of more than 50 percent with mildly dilated left atrium concentric left ventricular hypertrophy, normal wall motion, and normal right and left ventricle systolic function.  He denied any chest pain, shortness of breath, orthopnea, or paroxysmal nocturnal dyspnea (PND).  He also denied any lower extremity edema, diagnoses of cardiac failure, palpitations, or rheumatic heart disease.  He complained mainly of numbness and tingling in his right arm from his elbow down to his index finger which was exacerbated by keeping his hand still for a long time.  On physical examination, the Veteran's blood pressure readings were 142/78, 142/74, and 142/78 with a pulse of 70 and a regular heart rate and rhythm.  The examiner diagnosed hypertension, presently stable, and left ventricular hypertrophy, secondary to a longstanding history of hypertension, as well as right ulnar nerve sensory neuropathy with subjective findings but normal physical examination.  On exercise tolerance testing, his METS score was 4.9

An April 2009 VA treatment note indicates that the Veteran's medication for hypertension had been discontinued in September 2008 after he began having increased CPK levels in his blood in April 2008.  At that visit, his blood pressure was recorded as 137/67.

On October 2010 VA examination, the examiner noted that the Veteran had been off his blood pressure medication since 2007 with good control.  He had no high readings over the past year until the previous month, when his blood pressure was 150/87, which he attributed to being in pain.  The Veteran reported that his blood pressure readings at home were well controlled.  There was no history of ischemic heart disease, angina, fatigue, or syncope.  He had noted dizziness a couple of times a month getting out of his car and dyspnea on exertion if he went up two flights of stairs quickly.  His exercise tolerance was good and there was no evidence of myocardial infarction, congestive heart failure, rheumatic heart disease, surgery, or angioplasty.  He was not on cardiac medication.  His blood pressure readings were 130/80, 132/78, 130/80.  Examination showed a normal sized heart, regular rate and rhythm, and normal heart sounds.  The examiner reviewed the results of an echocardiogram from 2005 which showed an ejection fraction greater than 50 percent with concentric left ventricular hypertrophy.  An exercise tolerance test in August 2007 showed METS of 11.1; a second such test in May 2009 showed METS of 4.9, but was considered non-diagnostic because it had been discontinued due to back pain.  The examiner noted that the Veteran's painful orthopedic conditions would make any attempt at repeat testing unproductive; his maximal METS were estimated to be in the 7 to 9 range.

At the March 2011 Travel Board hearing, the Veteran's representative noted that evidence of an echocardiogram was being submitted, along with appropriate waivers of initial review by the RO.  The Veteran did not feel that the echocardiogram, which showed an enlarged heart, had been properly assessed by the RO previously.

Intervertebral Disc Syndrome 

On April 2005 VA examination, the Veteran reported experiencing a motor vehicle accident in service in 1994, with continued pain thereafter.  In 2003, he was told that magnetic resonance imagings (MRIs) of the low back had shown bulging discs.  He was unable to run, jog, or exercise because of his low back and other symptoms and had trouble losing weight.  On physical examination, straight leg raising was normal when seated, but limited to 20 degrees bilaterally in the supine position.  Range of motion testing showed forward bending to 90 degrees without pain; backward bending to 4 degrees without pain, but limited by stiffness; side bending limited to 10 degrees bilaterally; side rotation limited to 20 degrees bilaterally.  There were no increased symptoms as a result of repetition, and no instability was found.  The examiner felt there were likely paraspinous spasms present, but was unable to palpate them because of the Veteran's fat layers.  Neurologic findings were noted to be indicative of some lumbar disc abnormality.  In addition, the examiner diagnosed occasional right buttock and right posterior thigh pain, secondary to his low back disability.

In September 2006, the Veteran was seen for complaints of complaints of increased back and leg pain over the past week.  He had back pain of 7 out of 10 in intensity, with intermittent radiation into the right posterior hip and buttocks.  He reported frequent daily weakness in his hips, with some give way, although he had not fallen.  Low back pain and right leg pain worsened with prolonged standing, walking, or sitting, and were relieved with rest and medication.  He reported that his job as a mail carrier aggravated his leg pain because of the long distances he had to walk.  A February 2006 MRI was reviewed which showed desiccated discs and bulging disc margins at L4-L5 and L5-S1.  

On April 2009 VA examination, the Veteran reported increasing low back pain since 2006 and especially since 2008, with intermittent radiation into the right posterior buttock and thigh.  He described the pain as sharp and shooting, 4 out of 10 in intensity, sometimes increasing to 8 out of 10 in intensity; tramadol helped with the daily pain but not with the flare-ups, which occurred approximately three times per month and caused him to seek self-imposed bed rest.  His pain caused him to slow down his activities of daily living, including household chores and playing with his children.  He had pain with prolonged sitting and driving and his job was affected because of limitations on his ability to walk more than one-half mile or to lift.  He had no complaints of unsteadiness.  

On physical examination, his lumbar spine was straight, with tenderness to palpation along the L3-4, L4-5, and L5-S1 areas bilaterally.  Straight leg raising was negative as was Lasegues's test and Patrick's test.  He had full range of motion of the lumbar spine with complaints of pain at the end points.  Repetitive motion testing did not result in increased fatigue, weakness, lack of endurance, or incoordination, but there was increased pain.  There were no palpable muscle spasms and his gait was normal.  Contemporaneous X-rays showed well-aligned vertebrae and disc spaces of normal width, with no spondylolysis or spondylolisthesis.  There was no change compared to the 2005 examination.

In March 2011, the Veteran was seen for complaints of back pain and "locking up."  He denied any recent trauma and requested stronger pain medication.  An MRI from June 2010 was reviewed, which showed multilevel spondylosis and disc disease at L3-4, L4-5, and L5-S1, with no evidence of neural impingement.  

At hearing in March 2011, the Veteran testified that he was receiving ongoing treatment at VA for his back pain and the nerve pain in his right leg which went from his buttocks down into his calf and the back of his thigh.  There were times when getting up off the couch was a real struggle due to his back pain and stiffness.  In addition he had difficulty lifting things, including mail buckets weighing 15 pounds which was required as part of his job.  The Veteran's friend, T.S., a registered nurse, testified that she had observed him limping and struggling to walk and exhibiting other pain behavior.  She had assisted him by applying a numbing cream to his back and had noted muscle spasms on those occasions.  The Veteran reported that the pain in his back was normally a five or six in intensity and when he had a flare up, it felt as though his back "collapsed" and he would have shooting pain down his leg and be unable to get up off the couch.  He sought regular chiropractic treatment, which brought some temporary relief from the pain, and had also sought treatment with pain medication through local emergency rooms.  He indicated that he had been to the emergency room four or five times in the previous year.  He said that his doctors had recommended that he "take it easy" and had told him he was a possible surgical candidate.  

Right Ulnar Neuropathy

On April 2005 VA examination, the Veteran reported that in October 2001, while lifting weights, he developed paresthesias in the distribution of the right ulnar nerve along the ulnar side of the forearm and the fourth and fifth fingers.  This problem persisted with mild symptoms if he had to drive a long time in an automobile.  There were no significant findings on examination and no motor deficits in right ulnar distribution.  The examiner diagnosed status post weight lifting stress of the right ulnar nerve either stretching or pressure in October 2001, now almost completely symptom-free.

An April 2009 neurology consultation showed sensation was intact and strength and reflexes were normal in the Veteran's upper extremities.  The Veteran complained mainly of numbness and tingling in his right upper extremity from his elbow down to his index finger.  Such sensation was reportedly exacerbated if he kept his hand in a still position for a long time; relief was found if he shook his hand or moved it around.  The diagnosis was right ulnar nerve sensory neuropathy with subjective findings; physical examination is normal.     

At the March 2011 Travel Board hearing, the Veteran testified that his right arm disability caused him difficulty getting dressed and he was not fluid in his movements.  He stated that he was right hand dominant and sometimes lost his grip strength in that hand, especially when lifting over 20 pounds.  He would experience tingling in the tip of his hand and palm; the doctor had just prescribed a nerve stabilizer to help with his right arm symptoms.  

Analysis

Hypertensive Cardiovascular Disease

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7007 provides ratings for hypertensive heart disease.  Hypertensive heart disease that results in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Hypertensive heart disease that results in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  38 C.F.R. § 4.104.  

The facts set forth above show that the Veteran's current disability rating of 30 percent for hypertensive cardiovascular disease with left ventricular hypertrophy is appropriate.  The April 2005 echocardiogram showed left ventricular hypertrophy, which merits a 30 percent disability rating under Diagnostic Code 7007.  Hypertrophy is the enlargement or overgrowth of an organ or part due to an increase in size of its constituent cells.  (See Dorlands Illustrated Medical Dictionary, 30th Ed. (2003) at 890).  This citation is provided purely for definitional purposes to aid in the Board's discussion.  Cf. Kirwin v. Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. App. 181 (1994).  Use in this manner does not conflict with the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  The assertion of the Veteran and his representative at the March 2011 hearing that there was evidence of an enlarged heart is supported by this finding, which in layman's terms represents enlargement of the left ventricle; this is the basis for the currently assigned rating.

A higher, i.e., 60 percent, disability rating is not supported by the evidence.  The Veteran has not experienced any episodes of acute congestive heart failure, and his ejection fraction is greater than 50 percent.  While the May 2009 exercise tolerance test recorded METS of only 4.9, which would meet the criteria for a 60 percent disability rating, the Board notes that the testing was discontinued before completion due to the Veteran's orthopedic disabilities.  The October 2010 VA examiner described it as non-diagnostic.  That is, it is not sufficient for rating purposes, and the record otherwise contains many other results that are.  All other testing had shown METS of at least 11, and the October 2010 examiner estimated his maximal METS to be in the 7 to 9 range, well above the maximum 5 METS in the 60 percent criteria.  Thus, the Board does not consider the May 2009 score of 4.9 METS to be representative of the Veteran's actual disability picture.

Hypertension 

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.   

Based on the facts set forth above, the criteria for a compensable (10 percent or higher) disability rating have not been met.  Although the Veteran was on antihypertensive medication for the first few years of the appeals period, there is no evidence in the record that he ever had diastolic blood pressures which were predominantly 100 or above.  Indeed, there is no evidence of record indicating any diastolic reading above 100, even during the episodes of chest pain or after cessation of antihypertensive medication.  Nor is there any evidence of systolic blood pressure readings over 160.  While the diagnosis of hypertension is undisputed, the specific readings necessary to meet or approximate the criteria for a compensable disability rating are not shown.

Intervertebral Disc Syndrome

Diagnostic Code 5243 (effective September 26, 2003) provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

The Formula for Rating IVDS Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The facts set forth above show that the current assigned disability rating of 10 percent for IVDS is appropriate.  On VA examination, the Veteran demonstrated either full range of motion limited by pain and stiffness at the end points or minor limitation of motion, but not less than 60 degrees of forward flexion or 120 degrees of combined motion.  There was no evidence of abnormal spinal contours.  This evidence supports the current rating.  

During the course of the appeal, the Veteran has reported the effects of pain both in medical examinations and other statements to VA.  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.   DeLuca v. Brown, 8 Vet. App. 202 (1995).   Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

In accordance with the guidance from the United States Court of Appeals for Veterans Claims (Court) in DeLuca, the examination reports in April 2005 as well as April 2009 specifically addressed the effects of pain, such as any weakened movement of the lumbar spine, excess fatigability with use, incoordination, painful motion, pain with use, etc.  As noted above, the examiners did not find increased functional impairment/limitation of motion - "there were no increased symptoms as a result of repetition."  Similarly, the April 2009 examiner found no changes since 2005, and stated that "repetitive motion testing did not result in increased fatigue, weakness, lack of endurance, or incoordination" despite pain.  Consequently, a higher rating based on DeLuca is not in order.  

Although the Veteran testified, when questioned about incapacitating episodes, that his physicians recommended he "take it easy," there is no medical evidence showing that bed rest was prescribed by his physician at any time; no incapacitating episodes, as defined by 38 C.F.R. § 4.71a, were shown.  Thus, the evidence does not demonstrate that the criteria for a higher (20 percent) disability rating have been met, under either the General Rating Formula or the Formula for Rating IVDS.

Right Ulnar Neuropathy

The Veteran's right ulnar neuropathy is rated under Diagnostic Code 8516 for paralysis of the ulnar nerve.  Mild incomplete paralysis warrants a 10 percent rating. Moderate incomplete paralysis warrants a rating of 30 percent (major side) and 20 percent (minor side).  Complete paralysis of the ulnar nerve of the major upper extremity is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The disability picture described above shows that the Veteran's primary symptom of the right ulnar neuropathy is that of subjective numbness and tingling of the arm and hand; neurologic testing has shown no motor deficits.  Sensation is intact and strength and reflexes are normal on examination.  There are no significant clinical findings of disability which would warrant an assessment even of mild incomplete nerve paralysis.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Diseases of the Peripheral Nerves include the ulnar nerve under DC 8516.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  In this case, the evidence shows that the evidence supporting the claim amounts to the Veteran's sworn testimony and other statements in which he describes his symptoms.  Such lay statements are competent evidence.  In the regulations implementing the VCAA, competent lay evidence is defined as any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R § 3.159(a)(1)).  In light of the Veteran's competent statements, and with every reasonable doubt being resolved in his favor, a 10 percent rating, but no more is found to be appropriate for the duration of the appeal period under DC 8516 for mild incomplete paralysis of the ulnar nerve.  

As discussed above, various examinations have otherwise revealed no objective findings.  As of the April 2009 VA examination, the assessment was that physical examination was "normal."  In light of the medical findings, or lack thereof, no more than a 10 percent rating is appropriate for involvement that is wholly sensory.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of hypertension, cardiovascular disease, IVDS, right leg, and right arm disabilities.  As discussed above, the particular symptoms correlate with the schedular DCs and adequately account for the Veteran's various symptoms, consistent with 38 U.S.C.A. § 1155 (VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity).  In addition, the rating criteria provide for higher ratings for each of these disabilities should more severe symptoms be shown in the future.  As the disability pictures demonstrated by the Veteran are contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In this case, the Veteran is working; thus, the issue of a TDIU is not raised.  


ORDER

A disability rating greater than 30 percent for hypertensive cardiovascular disease is denied.

A compensable disability rating for hypertension is denied. 

A disability rating greater than 10 percent for IVDS of the lumbosacral spine is denied.

A 10 percent disability rating for right ulnar neuropathy is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

The General Rating Formula for Diseases and Injuries of the Spine governs ratings of the Veteran's service-connected back disability.  Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.   See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

The Veteran, in his testimony at hearing, stated that he had a neurogenic bladder and urinary frequency, claimed to be associated with his low back disability.   Accordingly, a VA examination to determine the presence of any associated bladder impairment is in order. 

VA outpatient treatment records dated in March 2011 show that the Veteran reported that back pain radiated down to the right calf for 3 weeks.  He stated that he had been to the emergency room about 10 days before, from which he received medication.  The Veteran stated that the pain and radiation were constant.  He reported that he worked at a job in which he drove all day; he stated that he could not drive for more than 30 minutes before needing to stop.  The assessment was new radiculopathy symptoms x 3 weeks.  He was referred for an MRI, following which there would be further treatment, as appropriate.

VA's General Counsel has indicated that when the record raises indications that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of impairment due to paresthesia of the right leg.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any VA treatment records since March 2011.   If none are found, this should be noted in the claims folder. 

2.  Schedule the Veteran for a VA examination(s) in order to determine the extent of impairment of the right leg paresthesia and whether the Veteran has bladder impairment due to the service-connected low back disability.  The claims file must be provided to the examiner(s) in conjunction with the examination.  

As to the paresthesia/radiculopathy of the right leg, the examiner should indicate whether the level of severity of the disorder is mild, moderate, moderately severe, or severe. A complete rationale should accompany all opinions. 

As to the bladder dysfunction, the examiner should identify the nature of any bladder impairment and provide an opinion as to whether such disorder found is related to the service-connected low back disability.  

3.  Following completion of the development requested, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


